1
NOTE: Thie 0i'dei' is nenpi'eeedentiz1l.
United States Court of Appeals
for the FederaI Circuit
NEUTRAL TANDElV[, INC.,
PZairi,i11ff-Ap}Jel lc1m‘,,
V.
PEERLESS NETWORK, LLC, PEERLESS
NETWORK OF ILLINOIS, LLC, AND JOHN
BARNICLE,
Defendm1/ts-C1'0SS /lppeIlmz,t.<;_
2011-ll/1/l, -1181
AppealS from the United Sta1tee DiSti"ict Ceu1't. for the
N0i'thern DisL1'iet. of Illin0is in ease ne. 08-CV-3401 Juclge
Jr)hn VV. Da1‘rah.
ON MOTION
ORDER
The parties move for 3 35-day extension of tin1e, until
Api‘il 8, 2Ol1, for Neut1'al Tandem to file its initial brief
and for 21 35-day extension of iime, until lV[z-ly 18, 2(}11, for
Peei'leSS Netw0I'k, LLC, et al fe file tl1ei1" initial b1‘ief,

NEUTRAL TA_NDEM V. PEERLESS NETWORK 2
Up0n consideration thereof
IT ls ORDERED THAT;
The motion is granted
FOR THE COURT
HAR 03 2011 /S/ Jan H0rba1y
Date J an H0rba1y
Clerk
cc: J0hn R. Harring“t0n, Esq.
David Rene’ Y0hannan, Esq.
lFILED
S21 U.S. CUUKl` 0F APPEALS FM
THE FEDERAL C1RCUlT
HAR 03 2011
.lAN i’d3RBALY
CLEH(